Citation Nr: 0923110	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  97-17 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
September 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2007.  He also presented testimony at a Travel Board hearing, 
chaired by a Veterans Law Judge no longer employed by the 
Board in May 2002.  The Veteran also presented testimony at 
the Waco, Texas RO in September 1996.  Transcripts of the 
hearings are associated with the Veteran's claims folder.

The Veteran's appeal was previously before the Board in 
November 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

A chronic respiratory disorder was not present in service or 
until years thereafter and is not etiologically related to 
service.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The Veteran contends that he has a respiratory disorder that 
is related to his active service or proximately due to the 
disabling effects of his service-connected disabilities.  
Specifically, he claims that in February 1976, while on 
active duty in Okinawa, Japan, he was involved in a 
motorcycle accident, and that he was treated for his injuries 
resulting from the accident at the Army hospital in Okinawa.  
He also claims that while recovering from his injuries 
related to the motorcycle accident in the hospital in 
Okinawa, he was diagnosed with and treated for pneumonia.  
The Veteran also claims that he was diagnosed with bronchitis 
with respiratory infection during military service.  See May 
1995 claim, September 1996 RO hearing transcript, May 1997 
notice of disagreement, June 1997 VA Form 9, May 2002 travel 
board hearing transcript, September 2003 notice of 
disagreement, May 2007 statement, and February 2007 travel 
board hearing transcript.  

The Veteran also contends that the pneumonia he had in 
service predisposed him to infections, and that since 
service, he has had a pattern of chronic respiratory 
infections such as bronchitis and pneumonia, which have 
increased in severity over time.  He claims to have 
incapacitating respiratory infections at least once per 
month, which last for three to four days at a time.  He also 
claims to use antibiotics, an inhaler and occasional oxygen 
treatments to treat his infections.  The Veteran also 
contends that the injuries he sustained during his in-service 
motorcycle accident prohibit him from exercising and as a 
result, he is overweight and has breathing problems.  See id.

The Board notes, at this juncture, that service connection 
has been granted for sinusitis, which is a disease of the 
respiratory system.

The Veteran's service treatment records are incomplete.  
Therefore, the Board is unable to determine whether or not 
the Veteran actually had a chronic respiratory disorder in 
service, as he reports.  The available service treatment 
records show that the Veteran was treated for walking 
pneumonia in 1975 at the United States Army Hospital in 
Okinawa, Japan, but there is no evidence in these records 
showing complaints, treatment or diagnosis for a chronic 
respiratory disorder.

The record also reflects that there is no post-service 
medical evidence of a current chronic respiratory disorder 
related to the Veteran's active military service or his 
service-connected disabilities.  

VA examination conducted in November 1977 revealed no 
residuals of pneumonia from service and found no other 
chronic respiratory condition.  On VA examination in 1996, 
the Veteran was diagnosed with a mild restrictive airway 
disease.  However, the VA examiner did not opine that the 
diagnosed condition was related to service or to any service-
connected disability.  VA examination conducted in March 2003 
showed the Veteran's lungs were clear to ausculation with 
normal examination of the heart and no evidence of a lower 
respiratory infection.  

VA outpatient treatment records dated from March 1996 to 
March 2009, April 2007 treatment records from Bellevue 
Hospital and May 1996 treatment records from the Navarro 
Regional Hospital show that the Veteran has been diagnosed 
with acute pneumonitis, clinical pneumonia, hypoxemia, 
secondary to pneumonitis, history of hypertension, exogenous 
obesity and chronic heart failure, but there was no evidence 
of treatment for or diagnosis of a chronic respiratory 
disorder.  February 2008 treatment records from St. Francis 
Hospital show that the Veteran was diagnosed with asthmatic 
bronchitis.  However, there is no indication in the records 
that this diagnosis of bronchitis, made approximately thirty 
after the Veteran's discharge from service, is related to 
service or a service-connected disability.

During his most recent VA pulmonary examination in July 2008, 
rendered in compliance with the Board's November 2007 remand, 
the examiner noted that a review of the Veteran's medical 
records shows that he has had chronic allergic rhinitis and 
secondary sinusitis episodes, but no evidence of 
documentation of lower respiratory infections.  The examiner 
also noted that the Veteran's problems in the past seemed to 
be primarily related to sinus and nasal problems.  He also 
noted that there was no documentation found of recurring 
bronchitis and/or asthma associated with the Veteran's 
military service.  The examiner diagnosed the Veteran with 
allergic rhinitis and sinusitis with cough, with an 
undetermined etiology and morbid obesity.  Pulmonary function 
studies conducted in conjunction with the examination 
revealed a restrictive pattern and mild impairment and no 
significant bronchodilator response.  A chest X-ray showed 
that lung fields were clear, the heart was not enlarged, 
there was no pleural effusion, and the pulmonary vascularity 
was normal (no chronic obstructive pulmonary disease (COPD).  
The examiner opined that the Veteran does have allergic 
rhinitis and sinusitis, but he could not substantiate a 
diagnosis of COPD, chronic bronchitis or any other chronic 
respiratory condition.

In essence, the evidence of a current chronic respiratory 
disorder (other than sinusitis) related to the Veteran's 
active military service or a service-connected disability is 
limited to the Veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the Veteran, are not qualified to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a chronic respiratory disorder, 
and thus, the claim must be denied.  


Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in August 2003, December 2003 and 
December 2007, the Veteran was provided with the required 
notice.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the Veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Veteran was provided with the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter and the aforementioned December 
2007 letter.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the Veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

The Board acknowledges that, unfortunately, the Veteran's 
complete service treatment records could not be obtained from 
the National Personnel Records Center (NPRC), in St. Louis, 
Missouri.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Because these records, if they existed, remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service treatment 
records, but no additional records have been located.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Such is the case with the matter at hand.  

The Board notes that, besides the Veteran's service treatment 
records, all pertinent evidence has been obtained in this 
case.  In addition, the Veteran has been afforded appropriate 
VA examinations and a medical opinion was obtained.  Neither 
the Veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.




ORDER

Service connection for a chronic respiratory disorder is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


